DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it recites limitations “the cap thickness” in line 16. There is insufficient antecedent basis for this limitation in the claim. For the express purpose of an examination on the merits, this limitation is interpreted to be “the shell thickness”.
Claim 3 is rejected because it recites limitations “the groove configuration is 30configured to reduce a shell weight of the protective shell by at least 10%”. It is not clear how to compare the weight because there is not anything to indicate the weight before the groove configuration is made, the weight of the shells are the same. Plus, it also not clear when the at least 10% measure. For the express purpose of an examination on the merits, this limitation is interpreted as a product-by-process (MPEP 2113).
Claims 5 and 13 are rejected because they recite limitations “the groove configuration is 30configured to reduce an amount of material within the protective helmet”. It is not clear how to compare the amount of material because they is not anything to indicate the amount of material before the groove configuration is made. For the express purpose of an examination on the merits, this limitation is interpreted as a product-by-process (MPEP 2113).
Claims 9 and 17 are rejected because they recite limitations “the groove configuration is 30configured to reduce a shell weight of the protective shell by at least 15%”. It is not clear how to compare the weight because there is not anything to indicate the weight before the groove configuration is made, the weight of the shells are the same. Plus, it also not clear when the at least 15% measure. For the express purpose of an examination on the merits, this limitation is interpreted as a product-by-process (MPEP 2113).
Any remaining claims are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 8-9, 11-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu (6,694,529).
Regarding claim 1, Chiu discloses a protective helmet comprising: 
a protective shell (figs 1-3, member 1) having a substantially dome-shaped configuration, the protective shell comprising: 
5an outer shell surface; an inner shell surface comprising a lower perimeter and defining, at least in part, an internal shell portion configured to receive at least a portion of a head of a user extending through the lower perimeter of the inner shell surface (figs 1-3, member 1); and 
10at least one groove (figs 1-3, member 10) extending along at least a portion of the inner shell surface, wherein the at least one groove is defined at least in part by a groove depth; 
wherein the protective shell is defined at least in part by a shell thickness defined at least in part by a perpendicular distance between the outer 15shell surface and the inner shell surface (figs 1-3, member 1 must have a thickness); 
wherein the at least one groove is embodied as a material recess within the cap thickness extending from the inner shell surface to a maximum recession point, wherein the groove depth of the at least one groove is defined at least in part by a distance between the inner shell surface and the maximum 20recession point of the at least one groove; and wherein a ratio of the shell thickness at a first shell location adjacent the at least one groove to the groove depth of the at least one groove is at least a predetermined threshold value (i.e. member 10 does not go through member 1 thickness).  
Regarding claim 3, Chiu discloses the groove configuration is 30configured to reduce a shell weight of the protective shell by at least 10% (product-by-process, MPEP 2113, a product in the prior art made by a different process can anticipate a product-by-process claim).  
Regarding claim 5, Chiu discloses a protective helmet comprising: 
5a protective shell (figs 1-3, member 1); and 
an inner ring (figs 1-3, member 2); 
wherein each of the protective shell and the inner ring are defined by a respective wall thickness (figs 1-3);
wherein one or more of the protective shell and the inner ring comprises a 10groove configuration defined by at least one groove (figs 1-3, member 10), wherein the at least one groove is embodied as a material recess extending into the respective wall thickness from a respective surface thereof, and 
wherein the groove configuration is configured to reduce an amount of material within the protective helmet (product-by-process, MPEP 2113, a product in the prior art made by a different process can anticipate a product-by-process claim).  
Regarding claim 6, Chiu discloses the at least one groove is defined in part by a respective groove depth, and wherein the groove configuration is defined by a ratio of the respective wall thickness at a first location adjacent the at least one groove to the groove depth of the at least one groove is at least a predetermined 20threshold value (figs 1-3, member 10).
Regarding claim 8, Chiu discloses each of the protective shell and the inner ring comprises a respective groove configuration (figs 1-3, members 10 and the gap between members 23).  
Regarding claim 9, Chiu discloses the groove configuration is 30configured to reduce a helmet weight of the protective helmet by at least 15% (product-by-process, MPEP 2113, a product in the prior art made by a different process can anticipate a product-by-process claim).    
Regarding claim 11, Chiu discloses an impact cap (figs 1-3, member 11), wherein 5the protective helmet is configured such that the impact cap is positioned at least partially between the protective shell and the inner ring such that the impact cap defines an intermediate buffer between the shell and the inner ring.  
Regarding claim 12, Chiu discloses the impact cap comprises at least 10one impact cap groove configuration (fig 1A) defined by one or more impact cap grooves, wherein the one or more impact cap groove are embodied as a material recess extending into an impact cap wall thickness from an external surface thereof.  
Regarding claim 13, Chiu discloses a protective helmet comprising: 
15a protective shell (figs 1-3, member 1); 
an impact cap (figs 1-3, member 11); and 
an inner ring (figs 1-3, member 2); 
wherein each of the protective shell, the impact cap, and the inner ring are defined by a respective wall thickness (figs 1-3); 
20wherein one or more of the protective shell, the impact cap, and the inner ring comprises a groove configuration (figs 1-3, member 10) defined by one or more grooves, wherein the one or more grooves are embodied as a material recess extending into the respective wall thickness from a respective surface thereof; and 
wherein the groove configuration is configured to reduce an amount of 25material within the protective helmet (product-by-process, MPEP 2113, a product in the prior art made by a different process can anticipate a product-by-process claim).  
Regarding claim 14, Chiu discloses the at least one groove is defined in part by a respective groove depth, and wherein the groove configuration is defined by a ratio of the respective wall thickness at a first location adjacent the at least one 30groove to the groove depth of the at least one groove is at least a predetermined threshold value (figs 1-3, member 10).
Regarding claim 16, Chiu discloses each of the protective shell, the impact cap, and the inner ring comprises a respective groove configuration (member 10, fig 1A, and the gap between member 23).  
Regarding claim 17, Chiu discloses the groove configuration is configured to reduce a helmet weight of the protective helmet by at least 15% (product-by-process, MPEP 2113, a product in the prior art made by a different process can anticipate a product-by-process claim).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (6,694,529).
Regarding claims 2, 7, and 15, Chiu teaches all limitations of claim 2, 7, and 15 except the predetermined threshold value of the ratio of the shell thickness at the first shell location adjacent the at least one groove to the groove depth of the at least one groove is between 1.5:1 and 3:1.  
However, Chiu teaches in fig 1A that the recess is about half (2:1 ratio) of the thickness. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the predetermined threshold value of the ratio of the shell thickness, as suggested by Chiu, in order to reduce the weight of the helmet. More specifically, such an inquiry should focus on the diverse functions attributed to each element as we// as the teachings in the specification as to how such a component could be implemented. One of ordinary skill in the art would be capable of determining the proper ratio without undue experimentation.
	
Claim(s) 4, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (6,694,529) as applied to claims 1, 5, and 13 above, and further in view of J. L. Marchello (3,500,473).
Regarding claims 4, 10, and 18, Chiu teaches all limitations of claim 4, 10, and 18 except the ratio of the shell thickness at the first shell location adjacent the at least one groove to the groove depth of the at least one groove is different than a second ratio of the shell thickness at a second shell 36H219117-US location adjacent the at least one groove to the groove depth of the at least one groove.  

    PNG
    media_image1.png
    323
    646
    media_image1.png
    Greyscale

Marchello teaches a helmet having the ratio of the respective wall thickness at the first location adjacent the at least one groove to the groove depth of the at least one groove is different than a second ratio of the respective wall thickness 37H219117-US at a second location adjacent the at least one groove to the groove depth of the at least one groove (fig 7 annotated above).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use different ratios of Marchello for Chiu groove, in order to make a curve groove for providing better fit between the structure and improve force conformity (Marchello, col 4, line 30).
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732